


Exhibit 10.1







[ex10-1_01.jpg]







Services Agreement







between







West Mountain Index Advisor, Inc.







and







Logic International Consulting Group, LLC







--------------------------------------------------------------------------------




This third party services agreement (the “Agreement”), made effective as of
April 7, 2011 (the “Effective Date”) between Logic International Consulting
Group, LLC (or “Logic”), a limited liability company with offices at 711 Fifth
Avenue, New York, New York and West Mountain Index Advisor, Inc. aka Terra
Mining Corporation or (“the “Company”), with its address at 2186 S. Holly
Street, Suite 104, Denver, Co 80222.




 

1.

Intent of Agreement.  




Whereas, the West Mountain Index Advisor, Inc. or (the “COMPANY”)  specializes
in the exploration, planning, permitting, acquisition and development of metals
mining operations and has secured the rights and leases to a high grade gold and
silver mining operation in Alaska. The Company has secured the right to earn 80%
of the project through $9.05 M of expenditure into the property.




Whereas, the COMPANY desires to have LOGIC to provide certain services (as
hereinafter defined) and LOGIC agrees to provide those services on the terms set
forth in this Agreement.




 

2.

Term.




This Agreement will commence on the Effective Date and continue in effect until
April 6, 2013 (the “Initial Term”).  Either party may terminate this Agreement
as of the end of any calendar month upon providing 90 days prior written notice
to the other party.




After the expiration of the Initial Term, this Agreement will automatically
renew for additional terms of 12 month periods (each an “Additional Term”),
unless either party gives the other 30 days written notice of termination prior
to the date of the expiration of the Initial Term or the relevant Additional
Term.  




 

3.

Termination for Cause.




In addition, COMPANY may at any time during the term of this Agreement, by
written notice, immediately terminate the retention of LOGIC for cause, the
cause to be specified in the notice.  For purposes of this Agreement, “cause”
shall mean (i) any willful misconduct of LOGIC, its employees, agents or
subcontractors including, without limitation, misappropriation of funds or
property of COMPANY or any of its affiliates, securing or attempting to secure
personally any profit in connection with any transaction entered into on behalf
of COMPANY or any of its affiliates, or any willful and intentional act having
the effect of injuring the reputation, business, or business relationships of
COMPANY or any of its affiliates; (ii) willful failure, neglect, or refusal to
perform LOGIC’s duties hereunder; (iii) breach of any material covenants
contained in this Agreement; or (iv) charge of felony of LOGIC, its employees,
agents or subcontractors providing services hereunder or conviction of LOGIC,
its employees, agents or subcontractors providing services hereunder (or nolo
contendere plea) in connection with a felony or misdemeanor.  Termination for
cause shall be effective upon the giving of such notice.  Any such termination
shall be without any liability owed to LOGIC, except that LOGIC shall be
entitled to receive any pro rata portion of earned and unpaid fees accrued
through the date of termination pursuant to this Section.




2

--------------------------------------------------------------------------------




 

4.

Consulting Fee.  




COMPANY shall pay LOGIC as follows:




 

i)

Monthly Retainer: COMPANY will pay LOGIC a monthly fee of $40,000 per month for
each month during the Initial Term and during any Additional Term and will be
effective with the 1st month’s payment due upon the execution of this agreement
by both parties.  It is further agreed that the initial 1st month payment will
be discounted to $30,000.00.

 

 

 

 

ii)

Additional Fees: In addition to the monthly retainer, COMPANY may incur
additional fees based on services performed by LOGIC and agreed to in writing by
COMPANY from time to time.

 

 

 

 

iii)

Expenses: LOGIC will submit invoices for any expenses that has incurred on
behalf of COMPANY for which it seeks reimbursement.  Expenses will not be
incurred without the prior permission of COMPANY or its designee.   

 

 

 

 

iv)

Invoices: LOGIC will submit an invoice monthly to COMPANY and COMPANY will remit
payment for the Consulting Fees and expenses submitted within 15 business days
of receipt of the invoice.




It is acknowledged and understood that the foregoing compensation is in addition
to the Warrant issued to Logic pursuant to the terms of the Initial Agreement.
   




 

5.

Dedication of Time for Services.




LOGIC will expend such amount of time as to reasonably achieve services provided
for in this Agreement.




 

6.

Services.  




LOGIC services shall consist of but not be limited to the following:




[ex10-1_02.gif]

Consulting services to the CEO, board of directors and the executive management;

[ex10-1_02.gif]

Assistance to senior line and executive management on company building;

[ex10-1_02.gif]

Review of the COMPANY’s financial models and projections;

[ex10-1_02.gif]

Assistance with functional operation, corporate governance matter;

[ex10-1_02.gif]

Hedging strategy development;

[ex10-1_02.gif]

Introduction to qualified strategic partners and professional service providers
(e.g. ., public accounting firms, auditors, legal counsel, tax professionals,
 financial advisors, brokers and/or banking relationships);

[ex10-1_02.gif]

Coordination of Investor Relations functions.




3

--------------------------------------------------------------------------------




 

7.

Non-Circumvention:




The COMPANY agrees not to circumvent, avoid, bypass LOGIC, to avoid payment of
fees provided however, for the avoidance of doubt, LOGIC acknowledges that
nothing herein shall obligate the COMPANY to enter into any agreement with
parties introduced by LOGIC for a period of twelve months after the termination
of this Agreement.  The decision to enter into any agreement with third parties
introduced by LOGIC shall be in the sole and exclusive discretion of the
COMPANY.




 

8.

Delivery Method.  




LOGIC will provide Services to COMPANY including but not limited to, electronic
files, e-mail and telephone consultations, when applicable. COMPANY does not
assume any responsibility or liability relating to or arising out of any
services rendered by LOGIC.




 

9.

No Promotion.  




Each party agrees that it will not, without the prior written consent of the
other in each instance, (a) use in advertising, publicity, or otherwise the name
of any other party or its affiliates, or any partner or employee of the other,
nor any trade name, trademark, trade device, service mark, symbol or any
abbreviation, contraction or simulation thereof owned by the other or its
affiliates, or (b) represent, directly or indirectly, that any product or any
service provided by such party has been approved or endorsed by the other. This
provision shall survive termination of this Agreement.




 

10.

Confidential Information of COMPANY.  




(a)        In the course of providing services hereunder, LOGIC will have access
to confidential financial and business records, data and customer lists, and
other proprietary information owned by COMPANY and used in the course of its
business.  Information that is confidential and proprietary to COMPANY and its
affiliates includes, without limitation, all customer pricing information,
vendor and procurement information, products, product information, new product
development, client lists, business prospects and opportunities, all other
information about any customer to whom COMPANY, its affiliates or their
respective businesses provided services and any other confidential or
proprietary information of COMPANY and its affiliates (hereinafter collectively,
“Confidential Information”).  LOGIC, during the term of this Agreement and
thereafter, shall not use, divulge, furnish or make accessible to anyone (other
than to an authorized representative of COMPANY or unless required in the
ordinary course of business on behalf of COMPANY) any knowledge or information
with respect to any Confidential Information.  All records, files, documents and
the like relating to COMPANY’s business which LOGIC shall prepare, use, or come
into contact with shall remain COMPANY’s sole property.




4

--------------------------------------------------------------------------------




(b)        LOGIC acknowledges and agrees that any violation or threatened
violation of the foregoing covenants in this Section 10 would cause irreparable
injury to COMPANY and its business, that the remedy at law for any breach by
LOGIC of such covenants would be inadequate, and that COMPANY shall be entitled,
in addition to and not in limitation of any other rights or remedies available
at law or in equity, to temporary and/or permanent injunctive relief upon
application to a court (whether prior to or after the commencement of an
arbitration proceeding relating to this Agreement) without the necessity of
proving actual damages.




 

11.

Confidential Information of LOGIC.




(a)        In the course of providing services hereunder, COMPANY will have
access to confidential financial and business records, data and customer lists,
and other proprietary information owned by LOGIC and used in the course of its
business.  Information that is confidential and proprietary to LOGIC and its
affiliates includes, without limitation, in respect of clients brought to
COMPANY by LOGIC: contact information, personnel records, investment history and
strategies, and financial statements and records (“Confidential Information”).
 COMPANY, during the term of this Agreement and thereafter, shall not use,
divulge, furnish or make accessible to anyone (other than to an authorized
representative of LOGIC or unless required in the ordinary course of business on
behalf of LOGIC) any knowledge or information with respect to any Confidential
Information.  All records, files, documents and the like relating to LOGIC’s
business which COMPANY shall prepare, use, or come into contact with shall
remain LOGIC’s sole property.




(b)        The parties to this Agreement intend that the covenants contained in
this Section 10 shall be construed as a series of separate covenants, one for
each state, county and city included within the United States, including the
District of Columbia, and one for each country in which clients of LOGIC shall
be located and, except for geographic coverage, each such separate covenant
shall be deemed identical.  The parties agree that the covenants deemed included
in such Section 11, taken as a whole, are reasonable in their temporal and
geographic coverage, and neither party shall raise any issue of temporal or
geographic reasonableness in any proceeding to enforce any such covenant.




(c)        COMPANY acknowledges and agrees that any violation or threatened
violation of the foregoing covenants in this Section 11 would cause irreparable
injury to LOGIC and its business, that the remedy at law for any breach by
COMPANY of such covenants would be inadequate, and that LOGIC shall be entitled,
in addition to and not in limitation of any other rights or remedies available
at law or in equity, to temporary and/or permanent injunctive relief upon
application to a court (whether prior to or after the commencement of an
arbitration proceeding relating to this Agreement) without the necessity of
proving actual damages.




5

--------------------------------------------------------------------------------




 

12.

Entire Agreement.




This Agreement sets forth the entire agreement and understanding between the
parties and supersedes all prior discussions, agreements and understandings of
every kind and nature between them concerning the subject matter hereof
(excluding any rights and agreements in respect of the Warrant issued to LOGIC
by  the COMPANY pursuant to the Initial Agreement).  No variation hereof shall
be deemed valid unless in writing and signed by the party to be bound thereby
and no discharge of the terms hereof shall be deemed valid unless by full
performance by the parties or by writing signed by the parties.  No waiver by a
party of any breach by the other party of any provision or condition of this
Agreement to be performed by it shall be deemed a waiver of the breach of a
similar or dissimilar provision or condition at the same time or any prior or
subsequent time or of the provision or condition itself.




 

13.

Notices.  




All notices relating to this Agreement shall be in writing and shall be deemed
to have been given at the time when delivered personally, against appropriate
receipt, or when mailed in any general or branch office of the United States
Postal Service, by registered or certified mail, postage prepaid, return receipt
requested, addressed to the address of the other party as set forth on the
signature page hereof, or to such changed address as the other party may fix by
notice; provided, however, that any notice of change of address shall be
effective only upon receipt.




 

14.

Assignment.




This Agreement shall inure to the benefit of and be binding upon COMPANY, its
successors and assigns, including without limitation any corporation which may
acquire all or substantially all of COMPANY’s assets and business or with or
into which COMPANY may be consolidated or merged.  The obligations of LOGIC
hereunder may be delegated only to another party controlled by or under common
control with LOGIC upon COMPANY’s consent to the assignment upon receiving no
less than five days




Notice of the proposed assignment, which consent shall not be unreasonably
withheld by COMPANY.




 

15.

Enforceability.




If any provision of this Agreement or the application of any provision of this
Agreement is declared to be illegal, invalid or otherwise unenforceable by a
court of competent jurisdiction, the remainder of this Agreement shall not be
affected except to the extent necessary to delete such illegal, invalid or
unenforceable provision, unless such declaration shall substantially impair the
benefit of the remaining portions of this Agreement.




6

--------------------------------------------------------------------------------




 

16.

Independent Contractor.




COMPANY and LOGIC hereby acknowledge that LOGIC is entering into this Agreement
as an independent contractor and that this Agreement does not create and shall
not be construed to create a relationship of principal and agent, joint
ventures, co-partners, employer and employee, master and servant, or any other
similar relationship between COMPANY and LOGIC, its employees, agents or
subcontractors.  LOGIC’s employees, agents and subcontractors shall not be
entitled to any employment rights or benefits of COMPANY.  LOGIC shall not use,
and shall keep its employees, agents, and/or subcontractors from using, the
names of COMPANY and its affiliates in any sales or marketing publication or
advertisement. LOGIC is not registered with the Securities and Exchange
Commission in any capacity and it will not seek to act in the capacity of a
broker-dealer in respect of the COMPANY or its securities as part the services
provided to the COMPANY under this Agreement.  Under no circumstances will
LOGIC, its employees, agents or subcontractors have any authority to legally
bind COMPANY or any of its affiliates or otherwise enter into agreements on
behalf of COMPANY or any of its affiliates.




 

17.

Choice of Law.




This Agreement shall be governed by the laws of the State of New York governing
contracts made and to be performed in such State without giving effect to
principles of conflicts of laws. The parties agree that any suit, action or
proceeding based on, arising out of or relating to this Agreement shall be
brought in any federal or state court of competent jurisdiction in New York
County, New York, including the Supreme Court of the State of New York and the
United States District Court for the Southern District of New York and not in or
before any other court, agency or tribunal. Each party hereby irrevocably
consents to the exercise of personal jurisdiction over such party by the
respective foregoing forum courts, agrees that venue shall be proper in such
forum courts, and irrevocably waives and releases any and all defenses based on
lack of personal jurisdiction, improper venue or forum non conveniens.







[Signature Page Follows]







7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have hereunto set their hands effective as
of the date fist set forth above.










Logic International Consulting Group, LLC







By:       /s/ Kevin Cassidy




CEO and President

Print Name & Title










West Mountain Index Advisor, Inc.







By:       /s/ Gregory Schifrin




CEO

Print Name & Title




8

--------------------------------------------------------------------------------